Citation Nr: 0420691	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.

Entitlement to service connection for periodontal gum 
disease, claimed as secondary to service-connected diabetes 
mellitus.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1970.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  
That decision, in pertinent part, denied service connection 
for a skin disorder, periodontal gum disease, hearing 
impairment, and hypertension.

The issues of entitlement to service connection for 
hypertension, bilateral hearing loss and periodontal gum 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for a skin disorder has 
been obtained, and the VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to the 
claim, the evidence necessary to substantiate the claim, and 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Tinea corpus is not presumptively recognized by the VA as 
causally related to exposure to herbicide agents used in 
Vietnam.

3.  The evidence of record does not reasonably show a causal 
connection between the veteran's tinea corpus and exposure to 
herbicide agents used in Vietnam.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for entitlement 
to service connection for a skin disorder.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
October 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim." 
In this instance, VCAA notice, provided in October 2001, was 
provided to the veteran before the May 2002 RO decision that 
is the subject of this appeal.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for a skin disorder has been obtained.  The 
veteran was afforded an opportunity for a personal hearing.  
He was afforded a VA examination.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim for entitlement to service 
connection for a skin disorder.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records are silent with regard to complaints, 
treatment or findings for a skin disorder.  The October 1970 
separation examination report noted that the examination of 
the veteran's skin was within normal limits.

April and March 1999 private treatment notes indicated a 
diagnosis of onychomycosis of the toenails.  No comments were 
offered with regard to the history or etiology of this 
disorder.

An April 2001 VA treatment note reflected complaints of skin 
discoloration and itching of the legs.  The diagnosis was 
venous stasis.

An October 2001 VA examination report noted that the veteran 
was being evaluated for a skin condition of the legs.  The 
veteran reported that he developed a generalized eruption all 
over his body.  He stated that he was never evaluated for his 
skin problems while in the military.  The examiner noted that 
the veteran described pruritic eruptions manifested by round 
lesions that could occur on any part of the body.  The 
veteran stated that he was diagnosed with tinea corpus and 
tinea pedis in 1995.  The diagnosis was chronic recurrent 
tinea corpus.  The examiner did not comment as to the 
etiology of this diagnosis.

A November 2001 communication from the National Personnel 
Records Center (NPRC) indicated that the veteran's service 
medical records were sent.  No comments were made indicating 
any records were lost, missing or destroyed.

The veteran testified before a hearing officer at a hearing 
held at the RO in May 2003.  The veteran's representative 
stated that it appeared from the lack of files in the service 
medical records that some of the records could be lost, 
destroyed, or simply missing.  The veteran stated that he had 
suffered from jungle rot on his feet while serving in 
Vietnam.  He stated that he was given skin powder during 
service to treat this.  The veteran reported that the skin 
condition broke out all over his body.  He stated that he 
could have gotten infected walking through rice paddies on 
patrol.  He testified that he had received some skin cream 
from the VA for his skin condition.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2003).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Initially, the Board notes that the veteran reported 
treatment during service for a skin disorder at the May 2003 
hearing.  Also at the May 2003 hearing, the veteran's 
representative indicated that some of the veteran's service 
medical records may be missing.  The Board is aware that 
there are not many treatment records in the veteran's service 
medical records.  However, this in and of itself does not 
equate with a finding that records are missing and further 
inquiry is necessary.  In this instance, there are no 
indications of record that the veteran's service medical 
records were lost or destroyed.  In this regard, the Board 
notes that a November 2001 communication from NPRC stated the 
veteran's service medical records had been forwarded to the 
RO.  No indications were made that such records were 
incomplete.  Furthermore, the veteran reported to the October 
2001 VA examiner that he had not received any treatment 
during service.  In the absence of any indications that 
records were lost or destroyed, the Board finds that further 
development would not serve any useful purpose at this time.

Service connection may be established, with regard to the 
facts in this case, either through direct connection or 
presumptively.  In this instance, the veteran is not afforded 
a presumptive service connection because tinea corpus is not 
a disability listed on the presumptive list found in 38 
C.F.R. § 3.309(e).  However, that does not preclude the 
veteran from establishing direct service connection for such 
disorder.

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  There is no 
medical evidence of record linking the veteran's diagnosis to 
service.  The Board would point out that the October 2001 VA 
examiner did not comment with regard to the etiology of the 
veteran's disorder.  The earliest clinical documentation of 
record pertaining to any type of skin disorder is the March 
and April 1999 private treatment notes, almost thirty years 
after service.  The Board notes the veteran's contentions 
that his skin disorder is a result of Agent Orange exposure.  
However, as the veteran is a lay person his statements 
regarding the etiology of any current disorders are not 
sufficiently probative to support his claim for service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Accordingly, as there is no evidence of record of 
sufficient probative value as to have the effect of linking 
the veteran's skin disorder to service, service connection 
for such is denied.


ORDER

Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure is denied.


REMAND

The veteran has claimed his hypertension and periodontal 
disease are both secondary to his service-connected diabetes 
mellitus.  An October 2001 VA examination report notes a 
current diagnosis of hypertension.  In addition, a November 
2002 VA treatment note reflects that an examination revealed 
severe chronic periodontal problems.  The Board notes that 
periodontal disease is not a disorder for which compensation 
may be granted.  See38 C.F.R. § 3.381 (2003).  However, 
service connection for such may be granted in order to 
establish eligibility for VA outpatient treatment.  Although 
the veteran has perfected an appeal as to a claim for service 
connection for a periodontal disorder, the Court has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In 
this instance, both these claims are based on secondary 
causation.  However, though the veteran was afforded a VA 
examination in October 2001, the examiner was not asked to 
offer an opinion regarding the etiology of the veteran's 
claimed disorders.  Furthermore, the October 2001 VA 
examination did not address the veteran's dental disorder at 
all.  Therefore, the Board finds that the veteran should be 
afforded a new VA examination to determine if there is any 
relation between the disorders at issue and his service-
connected diabetes mellitus.

In addition, he veteran seeks service connection for 
bilateral hearing impairment.  In his various submissions of 
record, including his May 2003 testimony before a hearing 
officer at a hearing held at the RO, the veteran has reported 
that such symptoms have been present since his active 
military service.  As one medically untrained, the veteran 
is, nevertheless, competent to report both these symptoms and 
their duration.  38 C.F.R. § 3.159 (2003); see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).

Under VCAA, VA is to provide a clarifying medical examination 
when such inquiry is necessary to an adjudication of the 
claim.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), as enacted 
by the VCAA, VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In 
this instance, the veteran has not been afforded any VA 
examination to determine whether he even currently has a 
diagnosis of bilateral hearing loss.

Because medical evidence is necessary to ascertain whether 
the veteran has hearing loss within the meaning of VA's 
operating regulations, as well as whether such symptoms could 
be related to his military service, a clarifying VA medical 
examination is necessary.  See 38 C.F.R. § 3.385 (2003).


Accordingly, the claims are REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current diagnosis of 
hypertension.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to offer an opinion as to whether 
it is as likely as not that his current 
diagnosis of hypertension is secondary to 
the veteran's service-connected diabetes 
mellitus.

2.  The veteran should be afforded a VA 
examination to evaluate the nature and 
etiology of any periodontal disorder.  
The claims folder and a separate copy of 
this remand should be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
offer an opinion as to whether it is as 
likely as not that any periodontal 
disease is secondary to the veteran's 
service-connected diabetes mellitus.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss.  The claims folder and a separate 
copy of this remand should be made 
available to the examiner for review 
before the examination.  The veteran 
should be asked to report on possible 
inservice noise exposure as well as 
possible post service occupational noise 
exposure.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any currently diagnosed 
bilateral hearing loss may be attributed 
to active service.  If no opinion may be 
offered without speculation, the examiner 
is asked to so state.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



